DISSENTING OPINION.
My conclusion is that the alleged contract is not enforceable against appellant, for several reasons. In the first place, the contract was not made by the county court, but with the county judge in vacation, *Page 584 
and there was no authority for the execution of such a contract by the county judge. Ross Drainage District v. Clark County, 153 Ark. 175, 239 S.W. 740. In the next place, there was no consideration to support the contract, which was, in substance, one to accept payment of county warrants at less than face value. It was merely an executory contract to accept, without other consideration, payment of a smaller sum than due in full discharge of the debt. This court held in Dreyfus v. Roberts, 75 Ark. 354, 87 S.W. 641 (departing from the rule theretofore adhered to by this court), that, when an agreement to discharge a debt by the payment of a smaller sum has been fully executed, "and such discharge is evidenced in writing, * * * it is a valid and irrevocable act"; but in the later case of North State Fire Ins. Co. v. Dillard, 88 Ark. 473, 115 Ark. 154, it was said that "where the agreement is not executed, and is not evidenced by any writing, then it is not a bar to an action on the original debt; and, not being a bar, it is immaterial why the agreement is not executed." Later on, in the opinion in that case, this court said: "Still, the promise is to satisfy, and until that promise is fulfilled the agreement has not become binding."
There was no other consideration than the promise of the county judge to issue bonds under Amendment No. 11, for, if the bonds were issued, it could only be for the purpose of paying old indebtedness of the county, of which appellant's warrants formed a part, and, when the bonds were issued and the proceeds thereof received by the county treasurer, these funds could only be applied in the payment of such old indebtedness. In other words, appellant had the absolute right to have the warrants paid out of the funds which accrued from the sale of bonds; therefore the promise of the county judge was merely to comply with the law in that respect.
It is not important at this time to consider whether or not creditors of a county can compel the county court to issue bonds pursuant to Constitutional Amendment *Page 585 
No. 11, for, if they have that right, it is one which exists under the law and does not result from contract, and therefore the promise of the county judge to issue the bonds added nothing to appellant's legal right. On the other hand, if the issuance of bonds was merely discretionary with the county judge, his, agreement to do so was merely a promise to pay in part the debts of the county in discharge of the whole, and, as before stated, the unexecuted agreement was unenforceable.
Finally, it is clear, I think, that the contract was unenforceable against appellant for the reason that there was no mutuality, in that it was unenforceable against the county. As before stated, the power to issue bonds is one created by law, and such power, or duty to exercise the same, cannot be enlarged or restricted by contract; and if the county court cannot be compelled under the law to issue bonds, then it is under no such compulsion by virtue of the contract. And the contract, even if it had been made by the county court itself, would have been unenforceable, hence appellant is not bound. I dissent therefore from the conclusion of the majority.